Citation Nr: 0107477	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from June 1940 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 RO decision which granted 
service connection for PTSD and awarded a 10 percent rating 
for such.  In October 1999, the Board remanded the veteran's 
case to the RO for further development.  The case was 
returned to the Board in January 2001.


FINDING OF FACT

The veteran's PTSD is productive of considerable impairment 
of his social and industrial capacities; and he has a 
depressed mood and panic attacks.


CONCLUSION OF LAW

The criteria for no more than a 50 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1940 to July 
1945.

VA treatment records, dated from 1989 to 1991, show that the 
veteran complained that he had a short temper and was 
anxious.  He was diagnosed as having dysthymia, anxiety, and 
depression.

In July 1991, the veteran filed an application for service 
connection for PTSD. 

A September 1991 VA examination report shows that the veteran 
reported having nervousness, sleeplessness, constant 
nightmares, and a short temper.  He related that he was 
depressed a lot, and had difficulty concentrating.  He said 
he avoided people and did not like crowds at concerts.  It 
was noted that he had never been hospitalized for psychiatric 
reasons.  He said he retired in 1975, at the age of 55, 
because he was unable to see very well and because he could 
not stand for long periods due to back pain.  The diagnosis 
was PTSD. 

By an October 1991 RO decision, service connection was 
granted for PTSD, and a 10 percent rating was assigned 
effective from July 1991.  This rating has since never been 
changed.

VA medical records, dated in 1993 show, treatment for 
depression. 

VA medical records, dated in 1997, show that the veteran 
received psychiatric treatment for complaints of nervousness 
and depression.  He was diagnosed as having PTSD and 
dysthymia.

VA medical records, dated in 1998, show that the veteran was 
treated for psychiatric problems.  He reported that he had no 
hobbies.  He related he used to fish but no longer did so 
because of back problems.  The veteran said he received 
assistance from his wife's sister but said his sons were not 
very supportive.  He also related he had a good relationship 
with his wife.  The diagnoses included dysthymia and 
increased depression. 

VA medical records, dated in February 1999, show that the 
veteran was having phase of life problems.  It was noted that 
his wife was ill with cancer.

VA medical records show that the veteran remarried in August 
1999, after the death of his wife.  He reported that he could 
not stand being alone so he asked his dead wife's sister to 
marry him. 

An April 2000 VA examination report shows that the veteran 
reported having insomnia for which he was taking medication.  
He related he had panic attacks, during which he had the 
shakes, felt faint and sweaty, and had chest pain, nausea, 
vomiting and a sense of impending doom.  He also said he had 
nightmares and flashbacks.  He said he had a very bad temper 
but was able to keep it under control.  He described his mood 
as constantly depressed.  It was noted his first marriage 
ended in a divorce.  He had seven children, four from his 
first marriage and three from his second marriage.  He 
related that his second wife, to whom he had been married for 
over 42 years, died approximately one year earlier.  He said 
his second wife's death caused him a great deal of sadness.  
It was noted he now had a third wife.  The veteran related he 
was isolated from people.  He denied having hypervigilance, 
paranoia, an exaggerated startle, response, or any auditory 
or visual hallucinations.  He said he was a very reliable and 
responsible person, but was not very productive.  He said he 
could not do anything and had low energy levels.  He said his 
current wife took care of him like he was a baby.  He said he 
used to love to fish but did not want to fish any more.  He 
said he had a good remote memory, but had problems with his 
short term or recent memory.  He reported having problems 
with his concentration.  He said he was unable to drive as a 
result of his panic attack symptoms.  He said he had an 8th 
grade education and had worked in the past as an automobile 
mechanic.  On mental status examination, he was casually and 
appropriately dressed.  He had good grooming and hygiene.  He 
was pleasant, cooperative, and had good eye contact.  His 
speech was normal in rate, tone, and volume, and was fluent.  
Cognitively, the veteran was alert and oriented.  His memory 
was 3/3 for immediate and short term recall.  He was able to 
follow three step commands.  His mini mental status 
examination reflected a score of 29 out of 30.  His insight 
was good and his judgment was intact.  His mood was sad, and 
his affect was congruent.  His thought processes were logical 
and goal directed.  His thought content was negative for 
auditory and visual hallucinations, or delusions.  He denied 
any suicidal or homicidal ideation.  His assessments included 
PTSD and recurrent moderate major depression without 
psychotic features.  His Global Assessment of Functioning 
(GAF) score was 55/60.  It was concluded, by the examiner, 
that the veteran was having difficulty in his social 
functioning secondary to his PTSD.  He was described as 
isolated and was noted as not having any sort of social 
outlet.  It was noted that he was not very productive and 
that such was secondary to his depression and his PTSD.  He 
was noted as not being efficient at performing tasks and was 
unable to drive.  It was pointed out that his symptoms were 
attributable to depression and PTSD.  It was remarked that 
the frequency or degree of severity of his PTSD was not any 
different than noted in previous examinations. 

An August 2000 addendum to the April 2000 VA examination 
report shows that the examiner reviewed the claims file prior 
to the examination.  It was noted that the veteran was at his 
worst in 1998, at which time he had fleeing suicidal 
ideation, nightmares, feelings of hopelessness, and 
uselessness.  It was also noted that he had been prescribed 
multiple medications, most predominately Prozac.

II.  Legal Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

During the pendency of his appeal, the criteria for rating 
PTSD were revised.  Prior to November 7, 1996, Diagnostic 
Code 9411 provided that a 10 percent evaluation was warranted 
for impairment which was less than the criteria for a 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  (The term "definite" in 
the regulation means "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large."  VAOPGCPREC 9-93.)  A 50 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when symptoms 
result in severe impairment of social and industrial 
adaptability.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1996); See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).  38 C.F.R. § 4.132, Diagnostic Code 9411 
(prior to November 7, 1996).

Effective November 7, 1996, PTSD is evaluated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  The revised 
regulations provide that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).

As the veteran has appealed from an initial award, 
consideration will be given to whether a rating greater than 
10 percent, for his service-connected PTSD, was warranted for 
any period of time during the pendency of his claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
since the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

Applying the old criteria, with particular regard to 
industrial impairment, it is pointed out that the veteran has 
been retired since 1975.  Evidence dated in the 1990s 
consistently reflect that the veteran has reported that while 
he used to be interested in hobbies like fishing, such no 
longer interested him.  At his most recent VA examination in 
April 2000, the veteran reported having little energy to 
perform any activities.  He related his wife took care of him 
as if he was a baby.  The examiner confirmed that the veteran 
was not very productive.  It was pointed out that he was not 
efficient at performing tasks, and was not able to drive.  
 
With respect to social impairment, it is noted that the 
veteran has been married three times.  His second marriage 
lasted 42 years, and ended with the death of his wife from 
cancer.  He apparently took the loss quite hard.  He is now 
in his third marriage; and he has indicated that he gets 
along well with his current wife.  He has reported that his 
children are not very supportive.  Recent evidence (an April 
2000 VA examination report) reflects the medical opinion that 
the veteran had difficulty in his social functioning as a 
result of his PTSD.  It was noted, by the examiner, that the 
veteran was isolated and did not have any social outlets.  In 
sum, while the veteran is married, the evidence, for the most 
part, reflects that he has difficulty relating to people and 
prefers to isolate himself.  His symptoms suggest that he has 
considerable impairment in the ability to establish or 
maintain effective or wholesome relationships with people.  
Taking all of the veteran's PTSD symptoms into account, the 
criteria for an increased rating, to 50 percent, under the 
old criteria are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

With respect to the new criteria, the Board notes that the 
veteran, since the early 1990s, has been noted as having a 
depressed mood.  During his most recent VA examination, 
conducted in April 2000, the veteran reported having panic 
attacks, during which he had the shakes, felt faint, and had 
a sense of impending doom.  Because of such panic attacks, he 
said, he could no longer drive.  He also reported having 
memory problems and difficulty in concentrating.  Objective 
studies confirmed a depressed mood.  Given his depressed 
mood, and his account of panic attacks, the criteria for an 
increased rating, to 50 percent, under the new criteria are 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

The next question is whether the veteran meets the criteria 
for a 70 percent rating under either the old or new criteria.  
With respect to the old criteria, the Board finds that the 
evidence does not demonstrate that, due to his PTSD, his 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, as would warrant a 70 percent rating.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  As for the new 
criteria, there is no evidence on file showing obsessional 
rituals which interfere with routine activities, or impaired 
impulse control (such as unprovoked irritability with periods 
of violence), among other things.  As such an increased 
rating, to 70 percent, under the new criteria is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Consideration of whether the veteran is entitled to a 
"staged" rating for PTSD as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999), has been made.  
While the August 2000 addendum to an April 2000 VA 
examination report suggests that the veteran's PTSD has 
varied in intensity (perhaps improving) over the years, there 
is evidence on file which is to the contrary.  Specifically, 
the April 2000 VA examination report noted that the frequency 
or degree of severity of the veteran's PTSD was not any 
different than noted in previous examinations.  Giving the 
veteran the benefit of the doubt, it is concluded that the 
veteran's service-connected PTSD is shown to have warranted 
the assignment of a 50 percent rating during the entire 
course of this appeal.  38 U.S.C.A. § 5107(b).

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the veteran's service-connected PTSD has 
recently required frequent periods of hospitalization.  
Further, while his service-connected psychiatric disorder may 
well cause some impairment in his daily activities, there is 
nothing to distinguish his situation from the cases of 
numerous other veterans who are subject to the schedular 
rating criteria for psychiatric disorders.  In any event, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).

In sum, the veteran is entitled to no more than a 50 percent 
rating for PTSD.  The preponderance of the evidence is 
against an even higher rating for the condition; thus, the 
benefit-of-the-doubt rule does not apply to that aspect of 
the claim, and a higher than 50 percent rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating to 50 percent for PTSD is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

